COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00410-CV


GLENN ALEXANDER CLAMON                                             APPELLANT

                                       V.

JEFFREY DELONG AND DENNIS                                          APPELLEES
HOLMES


                                    ----------

       FROM COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY
                 TRIAL COURT NO. 2014-003040-3

                                    ----------

                                  OPINION

                                    ----------

                               I. INTRODUCTION

      Appellees Jeffrey DeLong and Dennis Holmes sought enforcement in

Texas of a California default judgment they had obtained against Appellant Glenn

Alexander Clamon. See Tex. Civ. Prac. & Rem. Code Ann. §§ 35.001–.008

(West 2015) (Uniform Enforcement of Foreign Judgments Act (UEFJA)). Clamon
subsequently filed this restricted appeal from the ensuing judgment raising three

issues. See Tex. R. App. P. 30. We will affirm.

                                 II. BACKGROUND

      Appellees Jeffrey DeLong and Dennis Holmes sued Clamon in California

state court alleging certain statutory violations arising from Clamon’s role in the

sale of tax-resolution services to them.        DeLong and Holmes obtained a

$98,408.77 default judgment against Clamon. DeLong and Holmes then sought

enforcement of the California judgment in Texas by filing with the Tarrant County

Clerk a copy of the judgment and an affidavit with proof of mailing to Clamon.

See Tex. Civ. Prac. & Rem. Code Ann. §§ 35.003–.004.

      Clamon did not file a motion for new trial or other postjudgment motion

attacking the California judgment during the Texas court’s plenary power.

Instead, he filed this restricted appeal. After filing his notice of appeal, Clamon

filed a formal bill of exception with the trial court. See Tex. R. App. P. 33.2. In

his bill of exception, Clamon argued that pleadings from the California court had

been excluded from the record by the Texas trial court and should be included.

The trial court signed an order refusing Clamon’s bill of exception, noting that this

case involved only the enforcement of a foreign judgment and that no evidence

had been offered by Clamon or refused by the trial court.




                                         2
               III. STANDARD OF REVIEW FOR RESTRICTED APPEALS

      To prevail in a restricted appeal, an appellant must establish that (1) he

filed notice of the restricted appeal within six months after the judgment was

signed, (2) he was a party to the underlying lawsuit, (3) he did not participate in

the hearing that resulted in the judgment complained of and did not timely file any

postjudgment motions or requests for findings of fact and conclusions of law, and

(4) error is apparent on the face of the record. Alexander v. Lynda’s Boutique,

134 S.W.3d 845, 848 (Tex. 2004).         Here, the first three requirements of a

restricted appeal are not in dispute. We thus turn to the issue of whether error is

apparent on the face of the record.

      The face of the record in a restricted appeal consists of the papers on file

with the trial court when judgment was rendered. Midstate Envtl. Servs., LP v.

Peterson, 435 S.W.3d 287, 289 (Tex. App.—Waco 2014, no pet.); Campsey v.

Campsey, 111 S.W.3d 767, 771 (Tex. App.—Fort Worth 2003, no pet.). Thus,

for purposes of a restricted appeal, we may not consider evidence unless it was

before the trial court when it rendered judgment. Gen. Elec. Co. v. Falcon Ridge

Apartments, 811 S.W.2d 942, 944 (Tex. 1991); Campsey, 111 S.W.3d at 771. If

extrinsic evidence is necessary to challenge a judgment, the appropriate remedy

is to file a motion for new trial or a bill of review proceeding in the trial court.

Gen. Elec. Co., 811 S.W.2d at 944.




                                         3
                               IV. APPLICABLE LAW

             A. Concerning Enforcement of Foreign Judgments

      Under the United States Constitution, a state must give the final judgment

of a sister state the same force and effect that it would give to its own judgments.

See U.S. Const. art. IV, § 1. In Texas, this principle is embodied in the UEFJA.

When a judgment creditor files an authenticated copy of a foreign judgment, he

satisfies his burden of presenting a prima facie case for enforcement under the

UEFJA, and the burden of establishing why the judgment should not be given full

faith and credit shifts to the judgment debtor. Jonsson v. Rand Racing, L.L.C.,

270 S.W.3d 320, 323–24 (Tex. App.—Dallas 2008, no pet.); Minuteman Press

Int’l, Inc. v. Sparks, 782 S.W.2d 339, 340–41 (Tex. App.—Fort Worth 1989, no

writ). The fact that a foreign judgment was taken by default does not defeat this

presumption of validity. Markham v. Diversified Land & Expl. Co., 973 S.W.2d
437, 439 (Tex. App.—Austin 1998, pet. denied); Minuteman, 782 S.W.2d at 342.

      When a judgment creditor proceeds under the UEFJA, the filing of the

foreign judgment comprises both the plaintiff’s original petition and the final

judgment. Walnut Equip. Leasing Co. v. Wu, 920 S.W.2d 285, 286 (Tex. 1996).

Accordingly, the filing initiates the enforcement proceeding and instantly creates

a Texas judgment that is enforceable. Id.

                   B. Concerning Formal Bills of Exception

      A formal bill of exception exists when a trial court refuses to admit

evidence and the complaining party then provides the excluded evidence for

                                         4
appellate review. Sparks v. Booth, 232 S.W.3d 853, 870 (Tex. App.—Dallas

2007, no pet.).      The purpose behind a bill of exception is to put excluded

evidence in the record so that the appellate court can determine if the trial court

erred in excluding it or erred in ruling in some way materially related to the

evidence. Gray v. Gray, 971 S.W.2d 212, 218 (Tex. App.—Beaumont 1998, no

pet.).

         A formal bill of exception must be presented to the trial court for approval

and signature. Tex. R. App. P. 33.2(c)(1). While no form or words are required

for making a bill of exception, “the objection to the court’s ruling or action, and the

ruling complained of, must be stated with sufficient specificity to make the trial

court aware of the complaint.” Tex. R. App. P. 33.2(a). If the parties agree to the

contents of the bill, the trial court must sign the bill and file it with the trial court

clerk. Tex. R. App. P. 33.2(c)(2). If the parties do not agree to the contents, the

trial court must (1) find the bill is correct, sign it, and file it with the trial court clerk;

(2) suggest corrections to the complaining party, and if the complaining party

agrees to the corrections, sign and file the bill with the trial court clerk; or (3)

return the bill to the complaining party with the trial court’s written refusal on it if

the complaining party will not agree to the corrections. Id.

                      V. APPLICATION OF THE LAW TO THE FACTS

         In his first issue, Clamon asserts that the trial court erred by refusing to

sign his formal bill of exception whereby he sought to include the pleadings from

the California case in the record. The trial court’s order refusing Clamon’s formal

                                              5
bill of exception specifically stated that Clamon’s bill of exception was erroneous

because it stated that “during the course of trial, the following matters were

excluded.”   The order stated that “[i]n fact there was no trial of the cause”

because “[t]his is a domestication of a foreign judgment, commenced by

[Appellees] by filing the California judgment on June 13, 2014. On that date, the

filing of the California judgment created a Texas judgment.” The trial court found

that Clamon did not offer evidence, that no evidence had been excluded, and

that Clamon’s formal bill of exception did not comply with rule 33.2(a) because it

did not object to any ruling of the trial court concerning the domesticated

judgment. See Tex. R. App. P. 33.2.

      Here, the trial court properly refused to sign Clamon’s formal bill of

exception.     When Appellees filed the California judgment pursuant to the

UEFJA, that filing comprised both their original petition and the trial court’s final

judgment.    Walnut Equip., 920 S.W.2d at 286; Whitehead v. Bulldog Battery

Corp., 400 S.W.3d 115, 117 (Tex. App.––Dallas 2013, pet. denied). Once filed in

Texas, the California judgment against Clamon was subject to the same rules

and procedures as any Texas judgment. Tex. Civ. Prac. & Rem. Code Ann. §

35.003(c). But Clamon did not avail himself of Texas rules and procedures to

challenge the domesticated judgment; he did not file any type of postjudgment

motion attacking the validity or enforceability of the domesticated judgment. Cf.

Ward v. Hawkins, 418 S.W.3d 815, 825 (Tex. App.––Dallas 2013, no pet.)

(judgment debtor timely filed motion to stay enforcement of domesticated

                                         6
judgment); Moncrief v. Harvey, 805 S.W.2d 20, 22 (Tex. App.––Dallas 1991, no

writ) (judgment debtor filed motion to stay enforcement of domesticated judgment

and appellate court noted that “any motion to contest the recognition of a foreign

judgment, filed within thirty days after the filing of the foreign judgment, operates

as a motion for new trial in the context of a section 35.003 proceeding”); see also

XTRA Lease LLC v. Genesis Truckyard, LLC, No. 02-13-00404-CV, 2014 WL
6997326, at *1–3 (Tex. App.––Fort Worth Dec. 11, 2014, no pet.) (mem. op.)

(judgment debtor timely filed motion to vacate domesticated Missouri judgment

based on Missouri’s alleged lack of personal jurisdiction and trial court granted

the motion after an evidentiary hearing).       In the absence of a trial, or an

evidentiary hearing, an evidentiary ruling by the trial court and an objection by

Clamon to the trial court’s ruling, the trial court did not err by denying Clamon’s

post-notice-of-appeal formal bill of exception.     Accord Tex. R. App. P. 33.2

(recognizing formal bill of exception must include “objection to the court’s ruling”);

Sparks, 232 S.W.3d at 870. We overrule Clamon’s first issue.1

      In his second and third issues, Clamon complains that the California court

lacked personal jurisdiction over him and that he was not served in accordance

with California law. In support of these two issues, Clamon points to documents

he attached to his formal bill of exception. While these grounds may constitute a

      1
       To the extent Clamon argues that the trial court erred by not offering
suggestions as to how he could make a correct bill, we likewise overrule this
contention; no suggestions exist that could make a bill of exception proper when
neither a trial nor an evidentiary hearing were conducted.

                                          7
valid basis for attacking a foreign judgment enforced under the UEFJA, Clamon

mounted no such attack in the trial court. Cf. XTRA Lease, 2014 WL 6997326, at

*1-3 (holding trial court did not abuse its discretion by vacating domesticated

judgment on defendant’s motion); Ward, 418 S.W.3d at 825 (holding trial court

did not abuse its discretion by denying defendant’s motion to vacate

domesticated judgment); Moncrief, 805 S.W.2d at 22 (same). Because Clamon

filed no postjudgment document or motion in the trial court attacking the validity

or the enforceability of the domesticated judgment, the trial court never ruled on

the validity or enforceability of the domesticated judgment nor substantively

considered the documents attached to his bill of exception. Consequently, the

documents attached to Clamon’s bill of exception are not included in our

restricted-appeal review of the face of the record. See Midstate, 435 S.W.3d at

289 (the face of the record consists of papers on file with the trial court when it

rendered judgment); Campsey, 111 S.W.3d at 771 (same); Stankiewicz v. Oca,

991 S.W.2d 308, 311 (Tex. App.—Fort Worth 1999, no pet.) (for purposes of

restricted appeals, the reviewing court is limited to reviewing the record as it

existed in the trial court at the time the judgment was entered). Here, no error is

apparent on the face of the record as it existed when the California judgment was

enforced under the UEFJA and became a final judgment. We overrule Clamon’s

second and third issues.




                                        8
                             VI. CONCLUSION

     Having overruled Clamon’s three issues, we affirm the trial court’s

judgment.



                                              /s/ Sue Walker
                                              SUE WALKER
                                              JUSTICE

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: October 8, 2015




                                   9